

116 HR 141 IH: Social Security Fairness Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 141IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Rodney Davis of Illinois (for himself, Mr. Cicilline, Mrs. Dingell, Mr. Lipinski, Mr. Bost, Mr. Kinzinger, Ms. Eshoo, Mr. Price of North Carolina, Mr. Massie, Mr. Larsen of Washington, Ms. Brownley of California, Ms. Pingree, Mr. Garamendi, Mr. Takano, Mr. Sires, Mr. Connolly, Mr. Mullin, Mr. McNerney, Mr. Graves of Louisiana, and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to repeal the Government pension offset and windfall elimination provisions. 
1.Short title This Act may be cited as the Social Security Fairness Act of 2019. 2.Repeal of government pension offset provision (a)In generalSection 202(k) of the Social Security Act (42 U.S.C. 402(k)) is amended by striking paragraph (5).
(b)Conforming amendments
(1)Section 202(b)(2) of the Social Security Act (42 U.S.C. 402(b)(2)) is amended by striking subsections (k)(5) and (q) and inserting subsection (q). (2)Section 202(c)(2) of such Act (42 U.S.C. 402(c)(2)) is amended by striking subsections (k)(5) and (q) and inserting subsection (q).
(3)Section 202(e)(2)(A) of such Act (42 U.S.C. 402(e)(2)(A)) is amended by striking subsection (k)(5), subsection (q), and inserting subsection (q). (4)Section 202(f)(2)(A) of such Act (42 U.S.C. 402(f)(2)(A)) is amended by striking subsection (k)(5), subsection (q) and inserting subsection (q).
3.Repeal of windfall elimination provisions
(a)In generalSection 215 of the Social Security Act (42 U.S.C. 415) is amended— (1)in subsection (a), by striking paragraph (7);
(2)in subsection (d), by striking paragraph (3); and (3)in subsection (f), by striking paragraph (9).
(b)Conforming amendmentsSubsections (e)(2) and (f)(2) of section 202 of such Act (42 U.S.C. 402) are each amended by striking section 215(f)(5), 215(f)(6), or 215(f)(9)(B) in subparagraphs (C) and (D)(i) and inserting paragraph (5) or (6) of section 215(f). 4.Effective date The amendments made by this Act shall apply with respect to monthly insurance benefits payable under title II of the Social Security Act for months after December 2019. Notwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall adjust primary insurance amounts to the extent necessary to take into account the amendments made by section 3. 
